Name: Commission Regulation (EEC) No 1906/92 of 9 July 1992 amending Regulation (EEC) No 1301/92 increasing to 1 000 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/10 Official Journal of the European Communities 11 . 7 . 92 COMMISSION REGULATION (EEC) No 1906/92 of 9 July 1992 amending Regulation (EEC) No 1301/92 increasing to 1 000 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1301 /92 (*), as amended by Regulation (EEC) No 1 585/92 (6), opened a standing invitation to tender for the export of 700 000 tonnes of bread-making wheat held by the German inter ­ vention agency ; whereas, in a communication of 2 July 1992, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1301 /92 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1301 /92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 000 000 tonnes of bread-making quality to be exported to all third countries. Customs export forma ­ lities must be completed during the period 1 July to 31 August 1992. 2. The regions in which the 1 000 000 tonnes of common wheat of bread-making quality are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1301 /92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . O OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 288 , 18. 10 . 1991 , p. 21 O OJ No L 139, 22. 5 . 1992, p. 24. (6) OJ No L 168 , 23. 6 . 1992, p. 5 . 11 . 7. 92 Official Journal of the European Communities No L 192/11 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 215 600 Niedersachsen/Bremen 244 710 Nordrhein-Westfalen 98 317 Hessen 27 570 Rheinland-Pfalz 30 576 Baden-Wurttemberg 29 346 Bayern 1 50 305 Berlin/Brandenburg 19 480 Mecklenburg-Vorpommern 41 090 Sachsen 6 608 Sachsen-Anhalt 1 00 690 ThÃ ¼ringen 35 639'